DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sok Hong  on 02/04/2021.

The application has been amended as follows: 
In the claims:
1.	(Currently Amended) An abnormality notifying apparatus, comprising:
	a determiner that determines whether or not there is a disagreement in correspondence relationship between operation control and notification control based on a first signal related to the operation control of a vehicle and a second signal related to the notification control for notifying notification information according to the operation control to outside the vehicle; and
a notifier that notifies information indicating that the vehicle is in an abnormal state to outside the vehicle when there is the disagreement in the correspondence relationship,
wherein the determiner determines that there is the disagreement in the correspondence relationship in a case where content of the notification information, which is based on the notification is based on the operation control according to the first signal, and
wherein the determiner performs control for stopping notification of the notification information according to the operation control when there is the disagreement in the correspondence relationship.

2.	(Currently Amended) The abnormality notifying apparatus according to claim 1, wherein the determiner determines that there is the disagreement in the correspondence relationship in a case where the first signal indicates the operation control for allowing the vehicle to travel and the second signal indicates the notification control for decelerating or stopping the vehicle.

3.	(Original) The abnormality notifying apparatus according to claim 1, wherein
	the first signal is a control signal or a sensor value related to at least one of an accelerator, a brake and a steering of the vehicle, and
	the notification information is associated with the operation control indicated by one or a plurality of combinations of the control signal or the sensor value.

4.	(Canceled).

5.	(Previously Presented) The abnormality notifying apparatus according to claim 1, wherein the determiner outputs a control signal for stopping the vehicle to a control target of the operation control, when there is the disagreement in the correspondence relationship.



7.	(Previously Presented) The abnormality notifying apparatus according to claim 1, wherein the notifier notifies information indicating that the vehicle is in the abnormal state to outside the vehicle by displaying the information indicating that the vehicle is in the abnormal state.

8.	(Currently Amended) The abnormality notifying apparatus according to claim 1, wherein the determiner outputs a control signal for controlling a traveling direction of the vehicle to be a direction deviated from the passer to a control target of the operation control, when there is the disagreement in the correspondence relationship.

9.	(Previously Presented) The abnormality notifying apparatus according to claim 1, wherein the notifier notifies information indicating that the vehicle is in the abnormal state to communication equipment outside the vehicle when there is the disagreement in the correspondence relationship.

10.	(Original) The abnormality notifying apparatus according to claim 9, wherein the information indicating that the vehicle is in the abnormal state includes at least one of audio data, character data, and image data.

11.	(Original) The abnormality notifying apparatus according to claim 9, wherein the communication equipment is in-vehicle communication equipment of another vehicle capable of performing inter-vehicle communication.

12.	(Original) The abnormality notifying apparatus according to claim 9, wherein the communication equipment is a server that manages an infrastructure of a road network.

13.	(Original) The abnormality notifying apparatus according to claim 9, wherein the communication equipment is a terminal apparatus.

14.	(Previously Presented) The abnormality notifying apparatus according to claim 1, wherein the determiner determines whether or not there is the disagreement in correspondence relationship between the operation control and the notification control based on previously stored information indicating a correspondence relationship between the operation control and the notification control.

15.	(Currently Amended) The abnormality notifying apparatus according to claim 14, wherein the stored information indicating the correspondence relationship between the operation control and the notification control has a data structure in a tabular format.

16.	(Currently Amended) The abnormality notifying apparatus according to claim 14, further comprising a storage unit that stores the stored information indicating the correspondence relationship between the operation control and the notification control.

17.	(Previously Presented) The abnormality notifying apparatus according to claim 1, wherein the determiner determines whether or not there is the disagreement in correspondence relationship between the operation control and the notification control by artificial intelligence.



19.	(Currently Amended) An abnormality notifying method, comprising:
	determining whether or not there is a disagreement in correspondence relationship between operation control and notification control based on a first signal related to the operation control of a vehicle and a second signal related to the notification control for notifying notification information according to the operation control to outside the vehicle; 
	determining that there is the disagreement in the correspondence relationship in a case where content of the notification information, which is based on the notification control according to the second signal, indicates that it is dangerous for a passer when the vehicle travel is based on the operation control according to the first signal; 
notifying information indicating that the vehicle is in an abnormal state to outside the vehicle when there is the disagreement in the correspondence relationship; and 
performing control for stopping notification of the notification information according to the operation control when there is the disagreement in the correspondence relationship.

20.	(Currently Amended) A non-transitory recording medium recording therein a computer program causing a processor to execute processing comprising:
	determining whether or not there is a disagreement in correspondence relationship between operation control and notification control based on a first signal related to the operation control of a vehicle and a second signal related to the notification control for notifying notification information according to the operation control to outside the vehicle; 
	determining that there is the disagreement in the correspondence relationship in a case where content of the notification information, which is based on the notification control according to the is based on the operation control according to the first signal; 
	notifying information indicating that the vehicle is in an abnormal state to outside the vehicle when there is the disagreement in the correspondence relationship; and
performing control for stopping notification of the notification information according to the operation control when there is the disagreement in the correspondence relationship.

Reasons for Allowance
Claims 1-3, 5-17, 19 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Perkins teaches an abnormality notifying apparatus (an abnormality detection and notifying apparatus 10, see e.g. FIG. 3), comprising: a determiner that determines whether or not there is a disagreement in correspondence relationship between operation control and notification control (ECU 50 that determines if there is an agreement or disagreement [i.e. whether there is pedestrian still detected and whether or not driver has sufficient time to avert collision, see e.g. steps 318-320 in figure 4 and para. 0030] between a first sensor information [i.e. a speed is above a certain threshold, see e.g. para. [0023], detecting steering angle to determine a direction of travel of the vehicle, see e.g. para. [0026], or vehicle is approaching towards the pedestrian, see e.g. para. [0025] and a notification control information i.e. outputted aural, visual alert of vehicle approach and alert driver of pedestrian proximity, see e.g. steps 312-316 of FIG. 1 and [0027]) based on a first signal related to the operation control of a vehicle and a second signal related to the notification control for notifying notification information according to the operation control to outside the vehicle (the claimed operation control is a signal (a sensor value) of a sensor, as defined by the disclosure, see e.g. para. [0032] of the instant application; in Perkins, the speed of the vehicle is determined at step 304, see e.g. para. [0023], 
Urmson, in a same or similar field of endeavor, teaches a notifier notifies the abnormal state to outside the vehicle (one or more signaling devices 150 in communication [and receive one or more signals] with a computer system 110, see e.g. FIG. 1, wherein the signaling device provide notifications to pedestrian external to vehicle 101; see e.g. FIG. elements 650, 652 in FIGS. 6A, 6B and col. 9, lines 9-21, 26-31). 
Another prior art, taught by Tamatsu, teaches that a determiner determines that there is a disagreement in correspondence relationship in a case where content of notification information, which is based on the notification control according to the second signal, indicates that it is dangerous for a passer when a vehicle travel based on the operation control according to first signal (an ECU 31 would determine a disagreement in correspondence relationship between content of notification, i.e. STOP indication (see e.g. para. [0244-248] and FIG. 19B] which indicates that it is dangerous for a pedestrian to cross, and vehicle travel is based on a first signal i.e. the vehicle is still travelling with a certain speed, angle and advancing direction, for example; see e.g. para. [0148-150] and FIGS. 24A-24C). 
the determiner performs control for stopping notification of the notification information according to the operation control when there is the disagreement in the correspondence relationship.”
Similarly, claims 2, 3, 5-17, 19, and 20 are also allowed for comprising claim subject matter which is the same or similar in scope of the allowable claim subject matter of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MUHAMMAD ADNAN/Examiner, Art Unit 2688